DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et at. (US 2009/0305502, hereinafter referred to as “Lee”).
Lee discloses the semiconductor device as claimed.  See figure 37 and corresponding text, where Lee teaches, pertaining to claim 21, a device, comprising (Fig 37; [0067]); 
a semiconductor substrate (605) having a first substrate surface and a second substrate surface; 
(660) on the semiconductor substrate, the dielectric having a first dielectric surface and a second dielectric surface (105b), wherein the second dielectric surface is in direct contact with the first substrate surface; 
a depression (665 left) formed in the dielectric; an aperture (640a) extending through at least a portion of the dielectric (105) and at least a portion of the semiconductor substrate; and 
a conductive material ({670, 665, 640}) having a first portion (665-left) in the depression forming a trace, a second portion ({665,640}) in the aperture, and a third portion (670) positioned within the dielectric between the first portion and the second portion, wherein the first portion and the second portion are electrically coupled by the third portion.
Lee teaches, pertaining to claim 22, wherein: the depression extends from the first dielectric surface to the second dielectric surface (665) ([0067]); and the aperture (640a) extends from the first dielectric surface to the second substrate surface ([0067]).  
Lee teaches, pertaining to claim 23, wherein the first, second, and third portions of the conductive material are generally homogeneous ([0067]).  
Lee teaches, pertaining to claim 24, wherein the aperture extends from the first dielectric surface to the second substrate surface, and wherein the device further comprises: a passivation material formed on the second substrate surface, wherein the passivation material has an opening generally corresponding to the aperture (figure 37; [0067]).  
pertaining to claim 25, further comprising: a bond site in the opening; and an interconnect component formed on the bond site (figure 37; [0067]).  
Lee teaches, pertaining to claim 26, wherein the interconnect component is a conductive pillar (figure 38; [0070]).  
Lee teaches, pertaining to claim 27, wherein the interconnect component is a solder ball (figures 37 and 38; [0067-0070]).  
Lee teaches, pertaining to claim 28, wherein the interconnect component is a redistribution layer (figures 37 and 38; [0067-0070]).  
Lee teaches, pertaining to claim 29, wherein the bond site is an exposed end of the second portion of the conductive material in the aperture (figures 37 and 38; [0067-0070]).  
Lee teaches, pertaining to claim 30, wherein the aperture has a depth of at least 50 microns from the first dielectric surface and an aspect ratio of at least 5:1.  
Lee teaches, pertaining to claim 31, wherein the first, second, and third portions of the conductive material are generally contiguous ([0067]).  
Lee teaches, pertaining to claim 32, wherein the depression and the aperture are adjacent, wherein the first and third portions of the conductive material do not -3-152385510.1Application No. 16/826,651Attorney Docket No. 010829-8977.US02Client Reference No. 2008-0724.02/USinclude a physical boundary between each other, and wherein the second and third portions of the conductive material do not include a physical boundary between each other (figures 37 and 38; [0067-0070]).  
Lee teaches, pertaining to claim 33, a semiconductor device, comprising: 
a semiconductor substrate (605) having a first substrate surface and a second substrate surface; 
(660) on the semiconductor substrate, the dielectric having a first dielectric surface and a second dielectric surface, wherein the second dielectric surface is in contact with the first substrate surface; 
a depression (665) formed in the dielectric; an aperture (640a) extending through the dielectric and at least a portion of the semiconductor substrate; and 
a conductive material having a first portion at least partially filling the depression and forming a trace, a second portion at least partially filling the aperture, and a third portion positioned within the dielectric between the first portion and the second portion, wherein the first and second portion are electrically coupled by the third portion, and wherein the first, second, and third portions of the conductive material are generally contiguous (figures 37 and 38; [0067-0070]).  
Lee teaches, pertaining to claim 34, wherein the aperture has a first open end at the first dielectric surface and a second open end at the second substrate surface, and wherein a first cross-sectional area of the aperture at the first open end is generally the same as a second cross-sectional area of the aperture at the second open end (figures 37 and 38; [0067-0070]).  
Lee teaches, pertaining to claim 35, further comprising: a first passivation layer on the first dielectric surface, wherein the first passivation layer has a first opening generally corresponding to the first open end; and a second passivation layer on the second substrate surface, wherein the second passivation layer has a second opening generally corresponding to the second open end (figures 37 and 38; [0067-0070]).  
Lee teaches, pertaining to claim 36, further comprising: a first interconnect component attached to a first surface of the conductive material exposed in the first 
Lee teaches, pertaining to claim 37, wherein the first and third portions of the conductive material are in direct contact and wherein the second and third portions of the conductive material are in direct contact (figures 37 and 38; [0067-0070]).
Lee teaches, pertaining to claim 38, a semiconductor wafer, comprising: 
a substrate having a first substrate surface and a second substrate surface; 
a dielectric on the semiconductor substrate, the dielectric having a first dielectric surface and a second dielectric surface, wherein the second dielectric surface is in contact with the first substrate surface; a depression formed in the dielectric; 
an aperture extending through the dielectric and at least a portion of the semiconductor substrate, wherein the aperture and the depression at least partially overlap in a lateral direction (figures 37 and 38; [0067-0070]); and 
a conductive material having a first portion in the depression forming a trace, a second portion in the aperture, and a third portion positioned in the dielectric where the aperture and the depression at least partially overlap, wherein the first and second portion are electrically coupled by the third portion.  
Lee teaches, pertaining to claim 39, wherein the aperture extends completely through the substrate and has an open end at the second surface of the substrate, and wherein the device further comprises: a passivation material formed on the second substrate surface, wherein the passivation material has an opening generally corresponding to open end of the aperture (figures 37 and 38; [0067-0070]).  
pertaining to claim 40, further comprising: an interconnect component attached to an exposed surface of the second portion of the conductive material at the open end, wherein the exposed surface is a polished conductive material (figures 37 and 38; [0067-0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        November 17, 2021